—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Social Services, dated July 13, 1992, which, after a hearing, denied the petitioners’ application to expunge a report maintained by the New York State Central Register of Child Abuse and Maltreatment, dated September 12, 1990, that they had maltreated their minor daughter.
Adjudged that the petition is granted, on the law, without costs or disbursements, the determination is annulled, and the report of maltreatment is expunged.
We find that the determination denying the petitioners’ application to expunge a report that they had maltreated one of their minor daughters is not supported by substantial evidence (see, CPLR 7803 [4]). Sullivan, J. P., Rosenblatt, Copertino and Hart, JJ., concur.